 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   RICKIE SLAUGHTER,                             )   Case No.: 3:16-CV-00599-RCJ-CBC
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   UNITED STATES MAGISTRATE JUDGE
     vs.                                           )   (ECF NO. 31)
 9                                                 )
                                                   )
     MELISSA TRAVIS, et al.,                       )
10
                     Defendants.                   )
11                                                 )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge Carla Baldwin Carry (ECF No. 311) entered on March 22, 2019, recommending
15
     that the Court grant Defendants’ Motion for Summary Judgment (ECF No. 21). On April
16

17   22, 2019, Plaintiff filed his Objections to Magistrate Judge’s Report and

18   Recommendation (ECF No. 32).
19
            This action was referred to Magistrate Judge Carry under 28 U.S.C. §
20
     636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District
21

22   Court for the District of Nevada.

23          The Court has conducted its de novo review in this case, has fully considered the
24
     pleadings and memoranda of the parties including the parties’ objections to the Report
25
     and Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local
26
     Rule IB 3-2.
27

28          1   Refers to Court’s docket number.



                                                        1
 1         IT IS HEREBY ORDERED that United States Magistrate Judge Carry’s Report
 2
     and Recommendation (ECF No. 31), shall be ADOPTED and ACCEPTED.
 3
           IT IS FURTHER ORDERED that Defendants’ Motion for Summary (ECF No. 21)
 4

 5   is GRANTED.

 6         IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
 7
     accordingly and close this case.
 8
           IT IS SO ORDERED.
 9
                                             Dated this 24th day of April, 2019.
10

11

12                                           ROBERT C. JONES
                                             Senior District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                2
